Title: To James Madison from John Mason, 2 November 1801
From: Mason, John
To: Madison, James


Dear SirGeo Town 2d Novr. 1801
When Mr Orr was going to Kentuckey he left with me the enclosed Engagement, for the amount of which, I accommodated him with the money. As it is now due, I take the Liberty to send it to you, and if entirely convenient should thank you for its amount. Very respectfully I am Sir your mo: obt: Hbe Sert
J. Mason
I send this my [sic] Mr Suttle one of the young Gentlemen of my counting house.
 

   RC (DLC). Docketed by JM.


   Mason enclosed JM’s agreement with Benjamin Grayson Orr, 27 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:482).

